MARY'S OPINION HEADING                                           




NO. 12-02-00074-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MICHAEL R. BENBO,§
	APPEAL FROM THE 349TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

RILEY TILLEY, ET AL.,
APPELLEES§
	ANDERSON COUNTY, TEXAS




PER CURIAM
	This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court's judgment was signed on October 29, 2001.  Any motion for new
trial or other post judgment motion was due thirty days after the judgment was signed, i.e.,
November 28, 2001.  Tex. R. Civ.. P. 329b(a).  Under Texas Rule of Appellate Procedure 26.1(a),
if Appellant timely filed a motion for new trial or other post judgment motion which extended the
appellate deadlines, his notice of appeal was due to have been filed "within 90 days after the
judgment [was] signed," i.e., January 28, 2002.  Appellant filed a Motion to Set Aside and Reinstate
on December 3, 2001.  He filed a notice of appeal on February 26, 2002.  Assuming, without
deciding, that Appellant's Motion to Set Aside and Reinstate extended the deadline for filing his
notice of appeal, Appellant's notice of appeal was still late because it was not filed on or before
January 28, 2001. 
	On March 5, 2002, this court notified Appellant pursuant to Tex. R. App. P. 42.3 that his
notice of appeal was untimely, and it informed him that unless he showed the jurisdiction of this
court on or before March 20, 2002, the appeal would be dismissed.  Although Appellant responded
to this court's dismissal notice on March 15, 2002, he was unable to establish this court's
jurisdiction.  
	Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, (1) we dismiss the appeal for want of
jurisdiction.  Tex. R. App. P. 42.3(a).

Opinion delivered March 20, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.



































DO NOT PUBLISH

1.  Rule 26.3 provides that an appellate court may extend the time for filing a notice of appeal if a party files
the notice of appeal and a motion complying with Rule 10.5(b) within fifteen days after the deadline for filing the
notice of appeal.